DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Response to Amendment
In an amendment filed 01/07/2021, claims 1 and 17-21 have been amended, and claims 2, 5-7 and 16 have been cancelled.  Currently, claims 1, 3-4, 8-15 and 17-21 pending.

Allowable Subject Matter
Claims 1, 3-4, 8-15 and 17-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 distinctly recites:
	“a touch detection electrode provided on a plane parallel to the substrate and including a plurality of metal wires; a plurality of conductive layers including a first conductive layer that overlaps the metal wires and that is in direct contact with the metal wires, the first conductive layer having a first sheet resistance- and a second conductive layer provided above the metal wires, the second conductive layer having a second sheet resistance, a protective layer; a polarizing plate; and an insulating layer, wherein (a) the first conductive layer having the first sheet resistance that is less than a sheet resistance of the polarizing plate and that is no less than the second sheet resistance, (b) the metal wires having a third sheet resistance that is less than each of the first sheet resistance and the second sheet resistance, (c) the protective layer, (d) the insulating layer, (e) the second conductive layer having the second sheet resistance that is less than the sheet resistance of the polarizing plate and that is no more than the first sheet resistance, the second conductive layer being in direct contact with the polarizing plate, and (f) the polarizing plate, are sequentially stacked in this order on the substrate in a vertical direction perpendicular to the substrate, allowing static electricity applied to the polarizing plate to flow to the second conductive layer that is in direct contact with the polarizing plate, and allowing static electricity applied to the metal wires to flow to the first conductive layer that is in direct contact with the metal wires”

“a touch detection electrode provided on a plane parallel to the substrate and including a plurality of metal wires; a plurality of conductive layers including a first conductive layer that overlaps the metal wires and that is in direct contact with the metal wires, the first conductive layer having a first sheet resistance, and a second conductive layer provided above the metal wires, the second conductive layer having a second sheet resistance; a protective layer; a polarizing plate; an insulating layer; a cover substrate; and a third conductive layer, wherein (a) the first conductive layer having the first sheet resistance no less than the second sheet resistance, (b) the metal wires having the third sheet resistance that is less than each of the first sheet resistance and the second sheet resistance, (c) the protective layer, (d) the insulating layer, (e) the second conductive layer having the second sheet resistance that is no more than the first sheet resistance, the second conductive layer being in direct contact with the polarizing plate, (f) the polarizing plate, (g) the cover substrate, and (h) the third conductive layer that is a touch surface of the touch detecting device, are sequentially stacked in this order on the substrate in the vertical direction, allowing static electricity from a finger to flow through the third conductive layer and then return to the finger, and allowing static electricity reached to the polarizing plate via the cover substrate to reach the second conductive layer through the polarizing plate that is in direct contact with the second conductive layer, then to the metal wires through the second conductive layer”


“a touch detection electrode provided on a plane parallel to the substrate and including a plurality of metal wires; a plurality of conductive layers including a first conductive layer that overlaps the metal wires and that is in direct contact with the metal wires, the first conductive layer having a first sheet resistance, and a second conductive layer provided above the metal wires, the second conductive layer having a second sheet resistance; a protective layer; a polarizing plate; an insulating layer; and a cover substrate, wherein (a) the first conductive layer having the first sheet resistance no less than the second sheet resistance, (b) the metal wires having the third sheet resistance that is less than each of the first sheet resistance and the second sheet resistance, (c) the protective layer, (d) the insulating layer, (e) the polarizing plate, (f) the cover substrate, and (g) the second conductive layer that has the second sheet resistance that is no more than the first sheet resistance, the second conductive layer being is a touch surface of the touch detecting device, are sequentially stacked in this order on the substrate in the vertical direction, allowing static electricity from a finger to flow through the second conductive layer and then return to the finger, and allowing static electricity applied to a surface of the cover substrate from an outside to be transmitted to the metal wires through the second conductive layer, the cover substrate, the polarizing plate, the insulating layer, and the protective layer”



However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious wherein the claims claim particular stacks of layers for ESD damage reduction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626